Citation Nr: 0626902	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether a 10 percent disability rating was properly 
reduced to a 0 percent rating for post-operative residuals of 
gynecomastia of the left breast, to include whether a 10 
percent rating should be restored for the period from 
November 21, 2003 to July 11, 2005.

2.  Whether a 10 percent disability rating was properly 
reduced to a 0 percent rating for post-operative residuals of 
gynecomastia of the right breast, to include whether a 10 
percent rating should be restored for the period from 
November 21, 2003 to July 11, 2005.

3.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of gynecomastia of the left breast.

4.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of gynecomastia of the right breast.

5.  Entitlement to a rating in excess of 70 percent for the 
veteran's service-connected psychiatric disorder, described 
for rating purposes as major depressive disorder and PTSD.


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1998 to 
September 2001.

A June 2004 rating determination of a Regional Office (RO) of 
the Department of Veterans Affairs (VA) granted service 
connection for a psychiatric disorder and assigned a 
disability rating.  A notice of disagreement regarding the 
rating was received in March 2005, a statement of the case 
was sent to the veteran in June 2005, and a substantive 
appeal was received in August 2005.

A March 2004 rating determination of the RO denied the 
veteran's claim for disability ratings in excess of 10 
percent for both breasts, rated separately, for post-
operative residuals of gynecomastia.  The March 2004 rating 
determination also reduced the disability rating for each 
breast from 10 percent to 0 percent.  A notice of 
disagreement regarding the rating was received in March 2004, 
a statement of the case was issued in June 2004, and a 
substantive appeal was received in July 2004. 

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet.App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  
However, in this case the March 2004 rating determination was 
partly a response to correspondence from the veteran in 
November 2003 in which the veteran sought increased ratings 
for his service connected post-operative residuals of 
gynecomastia.  Thus, the Board believes that the March 2004 
rating determination which reduced the veteran's ratings was 
simultaneously also a denial of his petition to have the 
ratings increased.  As a result, the veteran's appeal of that 
rating determination has brought before the Board issues 
regarding the propriety of the reduction of the ratings in 
addition to the veteran's claims for entitlement to increased 
ratings for each breast's post-operative residuals of 
gynecomastia.

Finally, the Board notes that the veteran requested a Board 
hearing in his July 2004 substantive appeal.  However, the 
veteran withdrew the request in October 2005.


FINDINGS OF FACT

1.  A December 2001 rating decision granted service 
connection for post-operative residuals of gynecomastia and 
rated both of the affected breasts together with a 10 percent 
disability rating, effective from September 29, 2001.

2.  A January 2003 rating decision granted a separate 10 
percent disability rating to each breast for post-operative 
residuals of gynecomastia, effective from September 29, 2001.

3.  A March 2004 rating decision reduced the evaluation for 
the veteran's post-operative residuals of gynecomastia to 0 
percent disabling for each breast, effective from November 
21, 2003.

4.  The medical evidence of record at the time of the March 
2004 rating decision did not persuasively demonstrate a 
sustained improvement in the veteran's service-connected 
post-operative residuals of gynecomastia.

5.  The veteran's service-connected post-operative residuals 
of gynecomastia of the left breast, to include residual 
scars, is manifested by a narrow 3 to 5 cm scar productive of 
tenderness.

6.  The veteran's service-connected post-operative residuals 
of gynecomastia of the right breast, to include residual 
scars, is manifested by a narrow 3 to 5 cm scar productive of 
tenderness.

7.  The veteran's service-connected psychiatric disability, 
described for rating purposes as major depressive disorder 
and PTSD, is productive of occupational and social impairment 
with deficiencies in most areas, but it is not productive of 
total occupational and social impairment due to symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the veteran's 
service-connected post-operative residuals of gynecomastia of 
the left breast from 10 percent to 0 percent was not proper, 
and the 10 percent disability rating is restored from 
November 21, 2003 to July 11, 2005.  38 U.S.C.A. §§  155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 (2005).

2.  The reduction of the disability rating for the veteran's 
service-connected post-operative residuals of gynecomastia of 
the right breast from 10 percent to 0 percent was not proper, 
and the 10 percent disability rating is restored from 
November 21, 2003 to July 11, 2005.  38 U.S.C.A. §§  155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 (2005).

3.  The criteria for assignment of a rating in excess of 10 
percent for the veteran's service-connected post-operative 
residuals of gynecomastia of the left breast, to include 
residual scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 (2005).

4.  The criteria for assignment of a rating in excess of 10 
percent for the veteran's service-connected post-operative 
residuals of gynecomastia of the right breast, to include 
residual scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7, Codes 7801, 
7802, 7803, 7804, and 7805 (2005).

5.  The criteria for assignment of a rating in excess of 70 
percent for major depressive disorder and PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Codes 9411 and 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  

With regard to the issue of whether the March 2004 reductions 
of the ratings for post-operative residuals of gynecomastia 
were proper, in light of the favorable decision granting the 
full benefit sought on the issue, no further discussion of 
VCAA is necessary regarding this issue.

With regard to the claim of entitlement to an increased 
rating for the veteran's post-operative residuals of 
gynecomastia, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought in a letter dated November 2003.  Moreover, in this 
letter, the appellant was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the November 2003 letter was sent to the 
appellant prior to the March 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

With regard to the claim of entitlement to an increased 
initial rating for the veteran's psychiatric disorder, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought in a 
letter dated April 2004 in connection with his original claim 
of service connection.  Since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in April 2004), another VCAA notice 
is not required. VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Moreover, in the April 2004 letter the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April 2004 letter was sent to the 
appellant prior to the June 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the VCAA letters providing notice 
for these claims notified the appellant to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Moreover, the veteran repeatedly contacted the RO, in 
September and October 2005, indicating that he had no further 
evidence to submit.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although some of the issues presently on appeal are not 
strictly matters of service connection, VA believes that the 
Dingess/Hartman analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the severity of his 
disabilities, but there has been no notice of the types of 
evidence necessary to establish the effective date of any 
increased ratings that may be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with a letter in November 2003 in which it advised 
the veteran of the need to submit evidence showing that his 
service-connected post-operative residuals of gynecomastia 
had worsened and the RO also furnished the appellant with a 
letter in April 2004 in which it advised the veteran of the 
need to submit evidence demonstrating the severity of his 
psychiatric disability.  Since the Board concludes below that 
the preponderance of the evidence is against finding a 
compensable increase in the severity of the veteran's post-
operative residuals of gynecomastia or the veteran's 
psychiatric disability, any questions as to appropriate 
effective dates to be assigned are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded multiple VA fee-basis 
examinations for each issue.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

II. Reduction of disability ratings for post-operative 
residuals of gynecomastia

This claim includes the issue of the veteran's disagreement 
with the RO's decision to reduce the disability rating 
assigned to each breast for post-operative residuals of 
gynecomastia from 10 percent to 0 percent disabling.  A claim 
stemming from a rating reduction action is a claim as to 
whether the reduction was proper, not whether the veteran is 
entitled to an increased rating.  See Dofflemyer v. 
Derwinski, 2 Vet.App. 277, 279-80 (1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

The veteran underwent surgical treatment for gynecomastia of 
his left and right breasts during service.  Service 
connection was established in a December 2001 rating 
decision.  The RO originally assigned a 10 percent disability 
rating for the scars on both breasts together under 
Diagnostic Code 7804, effective from September 2001.  In 
January 2003, the RO granted a separate 10 percent rating for 
each breast, effective from September 2001.

In March 2004, the RO reduced the disability rating for each 
breast to 0 percent, effective November 21, 2003.  Most 
recently, in August 2005, the RO granted an increase back to 
a 10 percent rating for each breast, effective July 11, 2005, 
under Diagnostic Code 7804.  Resolving the benefit of the 
doubt in favor of the veteran, the Board finds that the 
reduction of the disability ratings effective in November 
2003 was not warranted and the 10 percent rating should be 
restored for the period of time from November 21, 2003 to 
July 11, 2005.

The March 2004 reduction of the ratings, taken alone, would 
have reduced the compensation payments being made to the 
veteran.  However, in the March 2004 rating decision, the RO 
also granted a 10 percent rating for degenerative disc 
disease.  When these actions are considered together, the 
veteran's overall compensation rate was not reduced by the 
reduction in disability rating for each breast's post-
operative residuals of gynecomastia in March 2004.

The Board notes that the record does not reflect that the 
procedures required by 38 C.F.R. § 3.105(e) were followed, 
and the Board wonders if an overall lack of reduction in 
compensation payment by virtue of a reduction in disability 
percentage for one disability and a simultaneous increase in 
disability percentage for a different disability relieves VA 
of its duty to comply with the procedures of 38 C.F.R. 
§ 3.105(e).  However, the Board finds that regardless of 
whether or not VA was obligated to comply with the provisions 
of 38 C.F.R. § 3.105, the veteran must prevail on this claim 
because the medical evidence of record did not sufficiently 
support the March 2004 reduction.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. 
§ 3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet.App. 413 (1993).  
In the present case, the 10 percent ratings were in effect 
from September 29, 2001, less than 5 years, and thus various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. 
§ 3.344(c).  Nevertheless, the Court noted in Brown that 
there are several general VA regulations that apply to all 
rating reductions regardless of whether the rating has been 
in effect for five years or more.  Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 
Vet.App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as 
to whether a rating reduction was proper must be resolved in 
the veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet.App. at 421.

The Board does not find that a preponderance of the evidence 
weighs against the veteran's claim.  The veteran's post-
operative residuals of gynecomastia were rated in each breast 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7804.  Under Diagnostic Code 7804, a scar that is superficial 
and painful on examination will be assigned a maximum 10 
percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7804.

The pertinent evidence of record with respect to any change 
in the disability picture associated with the veteran's post-
operative residuals of gynecomastia between the original 
rating as 10 percent disabling for each breast and the 
reduction in rating in March 2004 features two fee-basis VA 
examinations.  The veteran's August 2001 VA fee-basis 
examination was the medical evidence relied upon in the 
December 2001 assignment of a 10 percent disability rating 
for the post-operative residuals of gynecomastia and, 
additionally, the Board notes that this same examination 
report appears to have also been the medical basis for the 
RO's January 2003 decision to grant the veteran a separate 10 
percent rating for each breast.  A December 2003 VA fee-basis 
examination report was the basis of the RO's March 2004 
decision to reduce the veteran's disability rating in each 
breast to 0 percent.  

After review of the evidence of record, the Board believes 
that there is a reasonable doubt as to whether, at the time 
of the reduction, the record persuasively reflected a 
meaningful sustained improvement in the veteran's post-
operative residuals of gynecomastia.  During the August 2001 
examination, the veteran reported some burning, itching and 
discomfort associated with his surgical scars on both 
breasts, and the examiner seemed to indicate in the report 
that the scars were consistent with the described symptoms.  
Based upon these findings, the veteran was granted service 
connection for the scars and they were collectively rated at 
10 percent under Diagnostic Code 7804 as superficial scars 
with some pain.  

The August 2001 examiner did not make any more specific 
remarks regarding whether the scars were tender upon 
examination at that time, but only noted two white colored 
scars, one under each breast and both well-healed.  The scars 
each measured 4 cm and were slightly depressed.  The examiner 
noted no functional limitations associated with the post-
surgical scars.  Nevertheless, the scars were considered 
consistent with the veteran's description of pain and 
discomfort.

In January 2003, the RO granted the veteran's request to 
separately rate each breast's post-operative residuals of 
gynecomastia, granting a 10 percent rating to each breast.  
This decision appears to have been based upon discussion with 
the veteran and further reliance upon the August 2001 
examination report findings.

In November 2003, the RO received the veteran's petition for 
increased ratings for each breast's post-operative residuals 
of gynecomastia.  At that time, the veteran stated his 
perception that the scars had contributed to his becoming 
unable to work.  In connection with his claim, the veteran 
underwent a VA fee-basis examination in December 2003, and 
this examination's report would serve as the basis of the 
RO's decision to reduce the disability ratings.  The 
objective findings of the December 2003 examination were 
essentially similar to those of the August 2001 examination, 
with the most significant difference being the December 2003 
examiner's indication that the scars were "nontender" at 
that time.  Based upon the notation the scars were nontender, 
the RO found that the scars no longer warranted a compensable 
rating under Diagnostic Code 7804.  However, the Board is 
unable to find that the examiner's mere inclusion of the word 
"nontender" during a lengthy indexing of attributes 
describing the scars on a particular day reflects a thorough 
finding of a sustained significant improvement relative to 
the history of the veteran's post-operative residual scars; 
this word alone, used in this cursory manner, fails to create 
a preponderance of the evidence weighing against the 
veteran's 10 percent ratings for painful scars on each 
breast.

The Board notes that numbness affecting areas of both breasts 
around the scars has been clinically documented as a part of 
the veteran's post-operative residuals of gynecomastia.  A 
bare observation that the small scar marks themselves were 
not painful during one exam, without further addressing the 
veteran's history of pain associated with the scarred areas, 
leaves a reasonable doubt as to whether the disability had 
experienced sustained improvement.  The Board also notes that 
since the time of the March 2004 rating reduction, tenderness 
on or around the scars has been clinically noted in both of 
the subsequent VA fee-basis examinations; the May 2004 
examination report noted tenderness in the breast areas and 
the July 2005 examination report noted that the scars 
themselves were tender at that time.  In this regard, the 
Board acknowledges that the May 2004 fee-basis VA examination 
report actually indicated that the scars were nontender, but 
the report also indicated the presence of tenderness upon 
palpation along the breasts.  Resolving all doubt in favor of 
the veteran and considering the nature of the surgery with 
which the surgical scars in question are associated, the 
Board believes that this May 2004 report shows a clinical 
finding of tenderness which can reasonably be associated with 
the veteran's post-operative gynecomastia residuals on each 
breast.  

Thus, resolving the benefit of the doubt in favor of the 
veteran, the Board must find that a 10 percent disability 
rating should be restored for the period from November 21, 
2003 to July 11, 2005.

As a result of this decision, a 10 percent rating is now in 
effect for the entirety of the appeals period covered by the 
veteran's claim for increased ratings for each breast's post-
operative residuals of gynecomastia.  Therefore, the 
veteran's appeal for increased ratings for each breast can 
now be considered with regard to the entire period under 
appeal.

III. Increased Ratings

The present appeal also involves the veteran's claims that 
the severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting  from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Post-operative residuals of gynecomastia

VA promulgated new regulations for rating disability from 
scars and skin disorders, effective August 30, 2002. See 67 
Fed.Reg. 49,590-49,599 (July 31, 2002).  Under Diagnostic 
Code 7801, a 10 percent rating is assigned for a scar on 
other than the head, face, or neck, that is deep (associated 
with underlying soft tissue damage) or that causes limited 
motion with area or areas exceeding 6 square inches (39 sq. 
cm).  A 20 percent rating is awarded if the area or areas 
exceeds 12 square inches (77 sq. cm).  Diagnostic Code 7801.

If a scar on other than the head, face, or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm) or greater.  Diagnostic Code 7802.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar will be assigned a maximum 10 
percent rating.  Diagnostic Code 7803.  Similarly, a scar 
that is superficial and painful on examination will be 
assigned a maximum 10 percent rating.  Diagnostic Code 7804.  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Diagnostic Code 7805.

In light of the above decision to restore a 10 percent rating 
for each breast for the portion of the appeals period during 
which the RO had reduced the ratings, the Board is able to 
consider the veteran's claim for ratings in excess of 10 
percent for each breast over the entire appeal period, based 
upon the submission of his claim in November 2003.  However, 
as discussed below, the Board finds that the preponderance of 
the evidence is against finding that a disability rating in 
excess of 10 percent is warranted for any period of time 
under consideration in this appeal.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

During the December 2003 VA fee-basis examination, the 
veteran described that the breast scars had developed 
deformities but denied any functional impairment.  The 
gynecomastia scars were noted to be two perimamillar scars 
measuring 5 cm each.  Both scars were noted as soft and 
depressed with no evidence of hypopigmentation, 
hyperpigmentation, functional limitation, limitation of 
motion, or inflexibility associated with either scar.  It was 
further noted that there was no evidence of instability, 
ulceration, tissue loss, skin breakdown, keloid formation, or 
abnormal texture associated with either scar. The right scar 
was noted to show evidence of adherence whereas the left scar 
was noted to not show evidence of any adherence.  

The Board finds that the report associated with the December 
2003 fee-basis VA examination provides no evidence to warrant 
a rating in excess of 10 percent.  The report's findings 
reflect that the scars did not show sufficient size nor 
limitation of motion nor the underlying soft tissue damage 
required to warrant a 20 percent rating under Diagnostic Code 
7801.  The report also indicated that there was no limitation 
of function to permit any compensable rating under Diagnostic 
Code 7805.  No rating in excess of 10 percent is possible 
under Diagnostic Codes 7802, 7803, or 7804.

At the May 2004 VA fee-basis examination, the veteran 
reported permanent numbness around both breast areas, but 
initially denied any pain, discharge, or functional 
impairment (some tenderness was later noted during the 
examination).  The report from that examination noted that at 
the inferior aspect of each areola there was a curvilinear 
scar measuring 3 cm.  These scars were found to be without 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion 
at that time.  There was tenderness to palpation along the 
breasts and also decreased sensation to light touch of both 
breasts in an area measuring approximately 10 cm by 10 cm in 
each breast.  The examiner reported that there was no 
significant breast asymmetry, but there was mild skin 
retraction of the right upper breast due to surgery.  

The May 2004 report notes the presence of an additional scar: 
a well-healed pale linear scar measuring 3.5 cm, in the upper 
quadrant of the right breast.  This scar was noted to have 
underlying tissue loss, but was not tender and did not show 
disfigurement, ulceration, adherence, instability, keloid, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  It is not clear whether this scar was 
observed to be associated with the veteran's post-operative 
residuals of gynecomsastia, however the Board notes that even 
considering this scar would not result in a higher rating.

No rating higher than 10 percent is warranted based upon the 
May 2004 findings.  The scars were not noted to be large 
enough to warrant a higher rating under Diagnostic Code 7801 
and no limitation of motion was evident to warrant a rating 
under Diagnostic Code 7805; again, no rating in excess of 10 
percent is possible under Diagnostic Codes 7802, 7803, or 
7804.

A July 2005 VA fee-basis examiner noted that the veteran had 
two curvilinear scars measuring 3 cm each on the inferior 
aspect of the right and left areola.  The scars were 
hypopigmented with slight depression.  There was no 
underlying tissue loss beneath the scars, but there was mild 
tenderness to palpation.  Significantly, it was expressly 
noted that there was no evidence of adherence, disfigurement, 
ulceration, instability, keloid, hyperpigmentation, abnormal 
texture, or limitation of motion.  The report explains that 
there was evidence of mild tissue loss of the breast 
parenchyma, but there was no underlying tissue loss or 
adherence associated with the scars.

The Board finds that this report also fails to provide 
evidence to warrant any rating higher than 10 percent for 
either breast.  Once again, the scars are simply not large 
enough to warrant a higher rating under Diagnostic Code 7801; 
in this regard, the Board notes that a higher rating would 
not result even if the Board were to associate the noted mild 
tissue loss of the breast parenchyma with the small surgical 
scars.  Furthermore, no limitation of motion is evident to 
warrant a rating under Diagnostic Code 7805 and no higher 
rating is available under Diagnostic Codes 7802, 7803, or 
7804.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his post-operative 
residuals affecting his breasts.  The veteran's lay 
statements are competent to provide evidence regarding 
symptomatology, although they are not competent to provide 
evidence regarding the clinical severity of his disability.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In this 
case, the Board has found no reason to doubt the veteran's 
description of his symptoms and notes that the ratings 
assigned for the veteran's post-operative residuals are the 
highest ratings permitted by the law for the symptoms he has 
described.  The Board may only rate the veteran's 
disabilities based upon what is authorized in the applicable 
regulations.

In sum, the preponderance of the evidence is against a rating 
in excess of 10 percent for either breast.  Consequently, the 
Board finds that the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Major depressive disorder and PTSD

The June 2004 rating decision granted service connection for 
a psychiatric disorder and assigned a 30 percent rating 
effective March 2004.  In March 2005 the RO revised the 
effective date of the entitlement to October 2003.  Also in 
March 2005, the veteran filed a notice of disagreement 
referring back to the initial rating and appealed for a 
higher rating.

During the course of the appeal, in May 2005, the RO issued a 
partial grant of benefits and assigned a 70 percent rating 
for the psychiatric disorder, effective from October 2003.  
The present appeal involves the veteran's claims that the 
severity of his service-connected psychiatric disorder 
warrants an initial rating greater than 70 percent.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  With regard to the 
claim for an increased rating for a depressive disorder, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection and the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

Turning to the rating criteria for psychiatric disorders, to 
include major depressive disorder and PTSD, the Board first 
observes that the symptoms listed in VA's general rating 
formula for mental disorders are not intended to constitute 
an exhaustive list; they are rather to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

In May 2004, the veteran underwent a fee-basis VA psychiatric 
evaluation in connection with this claim.  The examiner 
reported that the veteran's orientation was normal, his 
behavior was appropriate, his judgment was intact, his 
thought-processes were normal, and his communication and 
speech were normal.  Normal findings also included the 
absence of panic attacks, delusions, hallucinations, 
ritualistic obsession, and suicidal ideation.  The abnormal 
findings noted by the examiner involved the absence of 
abstract thinking, abnormal memory functioning, and moderate 
problems with retention of highly learned materials.  After a 
review of the claims folder and complete psychiatric 
examination of the veteran, the examiner recorded an Axis I 
diagnosis of depression, secondary to the veteran's service-
connected physical disabilities.  The examiner also noted a 
GAF score of 61.

An October 2004 letter submitted by the veteran's 
psychotherapist, which encompassed the contents of a similar 
letter dated September 2004, summarized the therapist's 
observations and impressions from her consultations with the 
veteran.  The therapist indicated that the veteran suffers 
from symptoms of PTSD resulting from his traumatic in-service 
injury.  She explained that the veteran persistently 
reexperiences the event through recurrent recollections and 
dreams and experiences intense reactivity on exposure to any 
cues that resemble elements of the incident.  The therapist's 
letter describes that the veteran reports social detachment, 
a limited range of affect, recurrent anger, and feelings of 
helplessness and paranoia.  The therapist observed that the 
veteran experiences constant worry and anxiety regarding his 
future due to his physical and emotional limitations.  The 
letter further noted insomnia, irritability, difficulty 
concentrating and comprehending, memory lapses, and hyper-
vigilance.  The psychotherapist reported a GAF score of 45 at 
the time of the letter.  

In pertinent part, the Board notes that the therapist's 
treatment records corroborate essentially the same disability 
picture depicted in the therapist's letter.  Significantly, 
however, the treatment records reflect that the veteran was 
assessed as having a GAF score of 35 in June 2004 and this 
score was later listed on a summary sheet from the therapist 
dated February 2005.  This is the lowest GAF score on record 
regarding the veteran's psychiatric disorder and, thus, it is 
the score most favorable to his claim.

In February 2005, the veteran underwent another fee-basis VA 
psychiatric examination.  The examiner's report noted the 
veteran's normal speech, linear thought process with thought 
association, normal orientation, normal concentration, and 
normal ability to maintain personal hygiene and other basic 
activities of daily living.  The veteran denied any feelings 
of hopelessness, helplessness, or worthlessness and also 
denied suicidal or homicidal ideations.  Normal findings also 
included the absence of ritualistic behaviors.  The abnormal 
findings noted by the examiner involved a depressed affect 
and mood with a propensity towards angry outbursts, emotional 
instability, and impaired impulse control.  The examiner gave 
an Axis I diagnosis of depressive disorder, PTSD, and alcohol 
dependence.  A GAF score of 61 was given with regard to the 
depressive disorder and PTSD while a GAF of 70 was given with 
regard to the alcohol dependence.

In April 2005, the veteran and his treatment records were 
evaluated by a VA fee-basis Board of Two to help further 
specify the nature of the veteran's psychiatric disabilities.  
The resulting report noted that since the veteran's traumatic 
in-service fall he had experienced almost constant anxiety, 
apprehension, catastrophic thinking, depression, 
irritability, temper, frequent nightmares and flashbacks, 
insomnia, anger, isolation, withdrawal, and marital strife.  
The examiners carefully reviewed the veteran's claims folder 
and determined that ample evidence of major depressive 
disorder and full blown PTSD was shown with no remissions.  
The report observed that there had been some improvement with 
medications but that this improvement regressed when the 
veteran discontinued use of the medication while treating a 
different physical condition.  Axis I diagnoses were given as 
follows: 1)  severe PTSD, currently incapacitating; 2) 
ongoing major depressive disorder, and 3) alcohol abuse in 
full sustained remission.  An overall GAF score of 40 was 
given for the veteran's current condition and to reflect his 
condition over the previous year.  Specifically, a GAF score 
of 40 was associated with the veteran's PTSD, a GAF score of 
50 was associated with major depressive disorder, and the 
alcohol abuse was not considered to be a factor at the time 
of the report.  

Significantly, the Board of Two report found no impairment in 
the veteran's thought process, no impairment in his 
communication, and determined that the veteran's memory was 
reliable.  The report also noted that the veteran's 
appearance demonstrated that he was able to maintain hygiene 
and grooming.  The examiners agreed that the veteran should 
be considered competent.

It is very clear from the record that the veteran's 
psychiatric disorder results in significant impairment of 
both occupational and social functioning.  However, the Board 
believes that the current 70 percent rating already 
contemplates the degree of impairment and that the 
preponderance of the evidence is against assignment of a 
higher rating at this time.  It appears to the Board that the 
record shows occupational and social impairment, with 
deficiencies in many areas such as family relations, thinking 
and mood, due to such symptoms as impaired impulse control 
and the inability to establish and maintain effective 
relationships.  Such a disability picture warrants the 
current 70 percent rating, but not higher.  The Board 
believes that this finding is supported by even the lowest 
GAF scores, those most favorable to the veteran's claim, 
which are in the 31-40 range.  In this regard, the Board 
notes that such GAF scores represent a disability picture 
with major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  Such 
a finding expressly fits within the schedular criteria for a 
70 percent disability rating.

The preponderance of the evidence does not show the requisite 
findings to warrant a rating of 100 percent.  The clinical 
reports do not show total occupational and social impairment 
due to gross impairment in thought processes or 
communication; there is no showing of persistent delusions or 
hallucinations, no showing of grossly inappropriate behavior, 
no indication of the veteran posing a persistent danger of 
hurting himself or others, no indication that the veteran has 
been unable to perform activities of daily living such as 
maintenance of minimal personal hygiene; the veteran has not 
shown disorientation to time or place nor is there any 
indication that his memory lapses rise to the level of 
forgetting the names of close relatives or his own personal 
information.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his psychiatric disorder 
and its impact upon his functioning.  Once again the Board 
must note that the veteran's statements, as those of a lay 
person, are competent to provide evidence regarding 
symptomatology, but they are not competent to provide 
evidence regarding the clinical severity of his psychiatric 
disorder.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The Board sympathizes with the veteran and understands his 
contentions.  However, the Board is unable to find that a 
rating in excess of 70 percent is warranted based upon the 
objective findings of the several expert psychiatric opinions 
of record.  In this regard, the Board observes that its 
analysis has accepted and applied the lowest GAF score 
recorded in that therapist's notes, which is the score most 
favorable to the veteran in the record.  A 70 percent rating 
fully contemplates the disability picture depicted by the 
evidence of record, including from the veteran's own 
therapist.

The preponderance of the evidence is against a rating in 
excess of 70 percent for the veteran's psychiatric disorder.  
Consequently, the Board finds that the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to restoration of a 10 percent rating for the 
service-connected post-operative residuals of gynecomastia of 
the left breast is warranted, effective for the period from 
November 21, 2003 to July 11, 2005.  To this extent, the 
appeal is granted.

Entitlement to restoration of a 10 percent rating for the 
service-connected post-operative residuals of gynecomastia of 
the right breast is warranted, effective for the period from 
November 21, 2003 to July 11, 2005.  To this extent, the 
appeal is granted.

A rating in excess of 10 percent for the service-connected 
post-operative residuals of gynecomastia is not warranted for 
either breast.  To this extent, the appeal is denied.

A rating in excess of 70 percent for the service-connected 
psychiatric condition, described for rating purposes as major 
depressive disorder and PTSD, is not warranted.  To this 
extent, the appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


